Appeal by defendant from a judgment of the Supreme Court, Queens County (Eiber, J.), rendered April 23,1980, convicting him of reckless endangerment in the second degree and harassment, after a nonjury trial, and sentencing him to a fine of $250 and a conditional discharge. Judgment modified, on the law, by reversing the conviction of harassment and vacating the sentence imposed thereon. As so modified, judgment affirmed and the harassment count of the indictment is dismissed as to defendant Arpiño. According to the complainant’s testimony, defendant Arpiño was part of a group of five men who threatened to “break every bone in [his] body” if he continued to perform the job of a striking worker. The complainant not only could not identify which individuals made what threats, but never testified that defendant Arpiño actually said anything. The same testimony of the complainant also applied to another of the five individuals who was acquitted of this charge. The crime of harassment was therefore not proved beyond a reasonable doubt. (See People v Collins, 31 NY2d 878.) Titone, J. P., Mangano, Gibbons and Thompson, JJ., concur.